NUMBER 13-11-00293-CV

                             COURT OF APPEALS

                   THIRTEENTH DISTRICT OF TEXAS

                      CORPUS CHRISTI - EDINBURG
____________________________________________________________

PRECINCT 2 CONSTABLE GILBERT ALANIZ,                                       APPELLANT,

                                             v.

CLAUDIA LINETTE CHAGOLLA,                         APPELLEE.
____________________________________________________________

             On appeal from the 398th District Court
                   of Hidalgo County, Texas.
____________________________________________________________

                          MEMORANDUM OPINION
                     Before Justices Benavides, Vela, and Perkes
                          Memorandum Opinion Per Curiam

       Appellant, Precinct 2 Constable Gilbert Alaniz, attempted to perfect an appeal from

an order signed on April 14, 2011, in cause no. C-639-11-I.            Upon review of the

documents before the Court, it appeared that the order from which this appeal is taken is

not an appealable order. On May 26, 2011, the Clerk of this Court notified appellant of

this defect so that steps could be taken to correct the defect, if it could be done. See TEX.
R. APP. P. 37.1, 42.3. The parties were advised to file a response within ten days,

indicating whether this Court has jurisdiction and the legal basis for such a position.

Neither party has responded to the Court’s notice.

       The trial court entered an order granting a verified petition to investigate a potential

claim and ordered the deposition of appellant. Appellant filed a notice of appeal of the

April 14, 2011 order.

       Presuit deposition orders are appealable only if sought from someone against

whom suit is not anticipated; when sought from an anticipated defendant, such orders are

considered ancillary to the subsequent suit, and thus neither final nor appealable. See

Beausoleil v. Reaud, Morgan & Quinn, L.L.P., No. 09-11-00056-CV, 1022 Tex. App.

LEXIS 993, (Tex. App.—Beaumont February 11, 2011).

       In terms of appellate jurisdiction, appellate courts only have jurisdiction to review

final judgments and certain interlocutory orders identified by statute.          Lehmann v.

Har-Con Corp., 39 S.W.3d 191, 195 (Tex. 2001). The trial court’s pre-suit deposition

order is ancillary to an anticipated suit to which Precinct 2 Constable Gilbert Alaniz is an

anticipated defendant.     Because we lack appellate jurisdiction, the appeal must be

dismissed. Accordingly, the appeal is DISMISSED FOR WANT OF JURISDICTION.

See TEX. R. APP. P. 42.3(a),(c).



                                                   PER CURIAM

Delivered and filed the
4th day of August, 2011.




                                              2